Citation Nr: 0723988	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-07 708	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
claims of service connection for a left knee injury, left 
ankle injury, vision problems, lumbar deformity, dental 
injury, and varicocele repair.  In March 2003, the veteran 
disagreed with the decision.  Thereafter, in January 2004, he 
withdrew his appeal as to all the claims except the dental 
claim, which is properly the only issue before the Board.

In January 2004, the veteran stated that he wished to provide 
testimony at a hearing before the Board.  A hearing was 
scheduled for May 2007.  However, the veteran failed to 
report to the hearing.  Consequently, the Board considers the 
hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2006).

The veteran submitted timely evidence to the Board in June 
2007.  The evidence consisted of duplicate medical records 
and previously submitted statements.  Additionally, new 
notations on the records constituted contentions duplicative 
of previous arguments.  Therefore, the Board finds that 
remand to the RO for a supplemental statement of the case is 
not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2006).

The Board notes that a rating action dated in December 1949 
denied service connection "for treatment only" for all of 
the veteran's teeth.  The current claim is for service 
connection for compensation purposes for a dental disability, 
which is a separate claim from that considered in 1949.  In 
Mays v. Brown, 5 Vet. App. 302 (1993), the United States 
Court of Appeals for Veterans Claims held that a claim of 
service connection for a dental disability for compensation 
purposes could raise a claim of service connection for a 
dental disability for treatment purposes if the provisions of 
38 C.F.R. Part 17 would reasonably apply.  Mays, 5 Vet. App. 
at 306.  In Mays, the dental claim at issue was an original 
ambiguous claim.  Here, the veteran has already filed for 
dental treatment and he was denied.  According to his 
statements, the veteran is seeking compensation for the 
dental treatment he received in service, as set forth in more 
detail in the analysis section.  Moreover, inasmuch as the 
issue developed for appellate review is a question of 
entitlement to compensation benefits, the Board will limit 
its consideration accordingly.


FINDING OF FACT

The veteran does not have a dental disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a dental disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.381, 
4.150 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through November 2002 and July 2006 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  In the July 2006 notice letter, the 
RO provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in January 2007, which followed the 
July 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the November 2002 and July 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  The veteran was also told to send 
in any evidence in his possession that pertained to the 
claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Cincinnati, Ohio.  Additionally, in May 2006, the veteran was 
provided a VA examination in relation to his claim, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2006).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2006).

A review of the veteran's service medical records reveals a 
notation on his July 1943 entrance examination into the 
United States Navy that he had an upper partial denture.  The 
veteran was given a dental examination in August 1943.  It 
was noted that he was missing teeth 1, 2, 3, 4, 5, 7, 8, 9, 
10, 12, 13, 14, 15, 17, 19, 20, 30, and 32.  Teeth 11, 16, 
23, 24, 25, 29, and 31 were carious.  Tooth 16 was deemed 
nonrestorable.  Thereafter, teeth 6, 11, and 16 were 
extracted.  Teeth 18, 29, and 31 were also treated.  In 
September 1943, a request for prosthetic dental treatment was 
issued because the veteran's oral condition did not meet 
service department standards for enlistment.  By October 
1943, a full upper denture was issued to the veteran and he 
continued service on active duty.

The veteran has submitted numerous statements detailing the 
dental treatment he received during military service.  
Ultimately, he is seeking compensation for extraction of his 
teeth, particularly teeth 6 and 11, and for the pain he 
endured with respect to the treatment of his gums in 
connection with the denture work in service.  The veteran 
states that he had a partial upper denture when he entered 
military service and that it worked fine with his remaining 
natural teeth.  He does not feel that the Navy should have 
extracted his remaining upper teeth in order to construct a 
new full upper denture, which he states did not fit 
adequately.  Additionally, the veteran states that when the 
Navy dentist "filed" his gums down in preparation for the 
new denture, the veteran endured excruciating pain and 
started to bleed.  As a result of the dental work, the 
veteran reports that he had to recuperate in the hospital for 
several days.

The veteran has not submitted any post-service medical 
records concerning dental treatment.  Recent medical records 
from the Cincinnati VAMC are silent regarding dental 
treatment except for the VA dental examination provided to 
the veteran in May 2006.  On dental examination, the veteran 
was missing teeth 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 
15, 16, 17, 18, 19, 20, 29, 31, and 32.  Tooth 1, which was 
deemed missing in service, was found and it was impacted.  
Teeth 28 and 30 were carious.  The examiner reported that the 
veteran had a well-fitting upper denture and his lower teeth 
were not replaced.  The veteran's soft tissue was healthy and 
there was no pathology seen.

As noted above, treatable carious teeth and replaceable 
missing teeth may be service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
In other words, the veteran's missing and carious teeth are 
not disabilities for which compensation may be awarded.  See 
38 C.F.R. § 3.381.  Regarding the missing teeth, the evidence 
does not show that they were lost due to loss of substance of 
body of the maxilla or mandible.  The teeth were not lost 
through trauma or non-periodontal disease that was incurred 
in service but rather were already missing or were lost as a 
result of treatment.  See 38 C.F.R. § 4.150 (Diagnostic 
Code 9913).  Moreover, the VA examiner noted no current 
pathology, which indicates that the veteran does not have any 
other dental disability that would warrant compensation.  See 
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9912, 9914-9916).

Furthermore, the in-service dental treatment cannot be 
considered service connected absent a showing that a dental 
disability was otherwise aggravated by service.  In this 
case, the dental treatment consisted of an ameliorating 
process by which the veteran's oral condition was remedied so 
as to allow for enlistment into the Navy.  Even though the 
entries in the service medical records do not contain the 
details that the veteran has reported regarding the dental 
treatment, there is no evidence that the teeth extractions 
and denture work consisted of anything other than the 
intended effects of medical treatment during military 
service.  See 38 C.F.R. § 3.306(b)(1) (2006).  Trauma or non-
periodontal disease is not shown by the record.  The VA 
examiner, in an October 2006 addendum, supported this view 
when she stated that it is unlikely that any dentist would 
extract the teeth without sufficient cause, for example when 
teeth are decayed.  Because the veteran does not have missing 
teeth as the result of in-service trauma or non-periodontal 
disease and he has not otherwise identified a current dental 
disability for which compensation may be paid, service 
connection for a dental disability is not warranted.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he has a dental disability for which service connection 
should be granted, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
diagnosis or etiology of a current disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a dental disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a dental disability for compensation 
purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


